DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   EXAMINER'S AMENDMENT


2.	An Examiner's Amendment to the record appears below.  Should the changes and/or  additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.	Authorization for this Examiner's Amendment was given in a telephone interview with Li Jiang on 7/30/2021.

	The application has been amended as follows:

In claim 1, line 7, “cooperative” has been changed to --cooperation--;
in line 7, line 2, -- cooperation methods-- has been inserted before “including”;
in claim 7, line 4, --signal-- has been inserted after “data”;
in claim 7, line 6, --signal-- has been inserted after “data”;
in claim 7, line 7, “fourth” has been changed to -- third--;
in claim 13, line 6, “through a” has been changed to -- through the --;
In claim 13, line 11, “cooperative” has been changed to --cooperation --;
In claim 14, “14.   The remote controller according to claim 13, wherein the first communication network is a wireless communication network of a first communication protocol and the second communication network is a mobile communication network of a second communication protocol” has 

in claim 15, “15.    The remote controller according to claim 13, wherein the state of the first communication network not meeting a state condition includes one or more of: a connection through the first communication network is unstable, disconnected, or blocked.” has been changed to--16.    The remote controller according to claim 13, wherein the state of the first communication network not meeting a state condition includes one or more of: a connection through the first communication network is unstable, disconnected, or blocked.--;

in claim 16, “16.    The remote controller according to claim 13, wherein the signal includes one or more of: a control signal or a data signal.” has been changed to--17.    The remote controller according to claim 13, wherein the signal includes one or more of: a control signal or a data signal.--;

in claim 17, “17.    The remote controller according to claim 16, wherein the data signal includes one or more of: an image signal, a video signal, an audio signal, or a state signal.” has been changed to --18.    The remote controller according to claim 16, wherein the data signal includes one or more of: an image signal, a video signal, an audio signal, or a state signal.--;

in claim 18, “18.    The remote controller according to claim 16, wherein the cooperation method is selected from a plurality of cooperation methods, the plurality of including: a first cooperation method for transmitting the control signal through the second communication network and transmitting the data through the first communication network; a second cooperation method for 
in claim 19, line 1, “claim 16” has been changed to --claim 17--;
in claim 19, line 2,  -- cooperation methods-- has been inserted before “including”;
in claim 19, line 5, --signal-- has been inserted after “data”;
in claim 19, line 7, --signal-- has been inserted after “data”;
in claim 19, line 8, “fourth” has been changed to -- third--;
in claim 19, “19.    The remote controller according to claim 18, wherein the one or more processors are further configured to perform: in response to the user selection being the first cooperation method, configuring an uplink communication to only transmits the control signal to the UAV, and configuring a downlink communication to only transmit state information from the UAV.” has been changed to --20.    The remote controller according to claim 19, wherein the one or more processors are further configured to perform: in response to the user selection being the first cooperation method, configuring an uplink communication to only transmits the control signal to the UAV, and configuring a downlink communication to only transmit state information from the UAV.--;


Allowable Subject Matter
4.	Claims 1-21 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest, alone or in combination transmitting a signal from a remote controller to the UAV through a first communication network; monitoring a state of the first communication network; and in response to the state of the first communication network not meeting a state condition: prompting, on an interface of the remote controller, a user to perform a user selection for selecting a cooperation method of the first communication network and a second communication network;  receiving the user selection; and performing a network switching according to the selected corporation method to transmit at least a portion of the signal from the remote controller to the UAV through the second communication network.

Regarding claim 13, the prior art of record fails to teach or suggest, alone or in combination a first transceiver for communicating with the UAV through a first communication network; a second transceiver for communicating with the UAV through a second communication network; and one or more processors that are configured to perform: transmitting a signal from a remote controller to the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        August 9, 2021